                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARVIN ANDRE MITCHELL,                          :
    Plaintiff,                                  :
                                                :
        v.                                      :       CIVIL ACTION NO. 19-CV-0538
                                                :
UNIVERSITY CITY CAMPUS COPS                     :
OF PHILADELPHIA,                                :
     Defendant.                                 :

                                               ORDER

        AND NOW, this 26th day of February, 2019, upon consideration of pro se Plaintiff

Marvin Andre Mitchell’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 4), and

Prisoner Trust Fund Account Statement (ECF No. 5), Complaint (ECF No. 1), it is ORDERED

that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C.

§ 1915(b).

        2.      Mitchell, #771644, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by Mitchell, an

initial partial filing fee of $16.97 is assessed. The Warden or other appropriate official at the

House of Correction or at any other prison at which Mitchell may be incarcerated is directed to

deduct $16.97 from Mitchell’s inmate trust fund account, when such funds become available,

and forward that amount to the Clerk of the United States District Court for the Eastern District

of Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil

Action No. 19-538. After the initial partial filing fee is collected and until the full filing fee is

paid, the Warden or other appropriate official at the House of Correction or at any other prison at

which Mitchell may be incarcerated, shall deduct from Mitchell’s account, each time that

 
 
Mitchell’s inmate trust fund account exceeds $10.00, an amount no greater than 20 percent of the

money credited to his account during the preceding month and forward that amount to the Clerk

of Court at the address provided above to be credited to Civil Action No. 19-538.

       3.      The Clerk of Court is DIRECTED to send a copy of this Order to the Warden of

the House of Correction.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED for failure to state a claim, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), for the reasons set forth in the Court’s Memorandum. Any claims against

“University City Campus Cops of Philadelphia” and, to the extent Mitchell is proceeding against

them, any claims against Judge Simmons and Seth Williams, are DISMISSED with prejudice.

Mitchell’s false arrest claim is DISMISSED with prejudice as time-barred. Mitchell’s claims

regarding illegal conviction and false imprisonment, and any other claims challenging his

conviction and sentence, are DISMISSED without prejudice to Mitchell’s right to pursue these

claims, which are barred by Heck v. Humphrey, 512 U.S. 477 (1994), in a new lawsuit only if he

is successful in challenging his convictions and sentences in state court or federal habeas

proceedings. Mitchell may not file an amended complaint in this matter.

       6.      The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:

                                               /s/ Gerald Austin McHugh
                                             ___________________________________
                                             United States District Judge
 




 
 
